DETAILED ACTION

This office action is a response to the request for continued examination filed on 7/8/2021. Claims 1, 3-16 and 18-30 are pending.


Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2018/0324652, hereinafter Ryu) in view of Li et al. (US 2020/0053802, hereinafter Li).

Regarding claim 1, Ryu discloses a method performed by a first entity for reporting wireless device connectivity events [Ryu discloses a procedure for configuring a monitoring event through an HSS (a first entity) (Ryu Figure 13)], the method comprising: 
Determining that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment [a monitoring event for 
Communicating to a second entity that the connectivity event has occurred for the wireless device [see Ryu paragraph 0433; the SCEF is notified upon reception of indication information that was configured by SCS/AS and HSS]. 
Although Ryu discloses that the SDT monitoring event may correspond to connection for transmission/reception of data via SCEF is configured for the UE (Ryu paragraph 433), which would imply a connectivity establishment event; Ryu does not expressly disclose that the connectivity event for the wireless device is a connectivity establishment.
However, in the same or similar field of invention, Li Figure 16 discloses a monitoring event configuration for a UE connection/disconnection (i.e. connectivity event) where SCS/AS node may send a monitoring request for remote UE connection/disconnection. The SCS/AS may request a notification when a UE becomes reachable or connected to the network (Li Figure 16, paragraphs 0327 and 0328); indicating that the connectivity event can be a connectivity establishment event.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu to have the feature of wherein the connectivity event that has occurred for the wireless device is a connectivity establishment; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 3, Ryu and Li disclose the method of claim 1. Ryu and Li further disclose wherein the connectivity establishment is a Packet Data Network, PDN, Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Also see Ryu paragraph 0432; the connection for transmission/reception of data may be a PDN connection]. In addition, the same motivation is used as the rejection of claim 1. 

claim 4, Ryu and Li disclose the method of claim 1. Ryu and Li further disclose wherein the connectivity establishment is a Protocol Data Unit, PDU, Session creation [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Ryu and Li disclose the method of claim 1. Ryu and Li further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [Li discloses that the SCS/AS may request a notification when a UE loses connectivity, detaches, etc. (Li paragraph 0327); or disconnects with the network (Li Figure 16, paragraph 0328); indicating that the connectivity event can be a connectivity disconnection]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 6, Ryu and Li disclose the method of claim 5. Ryu and Li further disclose wherein the connectivity disconnection is a Packet Data Network, PDN, Connectivity deletion [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Furthermore, the SCS/AS may request a notification when UE disconnects with the network (Li paragraphs 0327 and 0328); indicating that the connectivity disconnection is a PDN connectivity deletion]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 7, Ryu and Li disclose the method of claim 5. Ryu and Li further disclose wherein the connectivity disconnection is a Protocol Data Unit, PDU, Session deletion [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or deleted (see Li paragraphs 0206 and 0271); indicating that the connectivity disconnection may be a PDU session deletion]. In addition, the same motivation is used as the rejection of claim 5.

claim 16, Ryu discloses a first entity for reporting wireless device connectivity events, the first entity comprising at least one processor and memory comprising instructions executable by the at least one processor whereby the first entity is operable to [Ryu discloses a procedure for configuring a monitoring event through an HSS (a first entity) (Ryu Figure 13). Ryu Figure 24 discloses a network node 2410 which may be an eNB, MME, HSS, etc. The node comprises a processor, memory, and a communication module. The processor implements proposed functions/methods (Ryu paragraph 0522-0523 and Figure 24)]:
Determine that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment [a monitoring event for small data transmission (SDT) may be configured through HSS (Ryu paragraphs 0305-0307, Figure 13). SDT monitoring event may correspond to connection for transmission/reception of data via SCEF is configured for the UE (similar to a connectivity establishment event) (Ryu paragraph 433)]; and
Communicate to a second entity that the connectivity event has occurred for the wireless device [see Ryu paragraph 0433; the SCEF is notified upon reception of indication information that was configured by SCS/AS and HSS]. 
Although Ryu discloses that the SDT monitoring event may correspond to connection for transmission/reception of data via SCEF is configured for the UE (Ryu paragraph 433), which would imply a connectivity establishment event; Ryu does not expressly disclose that the connectivity event for the wireless device is a connectivity establishment.
However, in the same or similar field of invention, Li Figure 16 discloses a monitoring event configuration for a UE connection/disconnection (i.e. connectivity event) where SCS/AS node may send a monitoring request for remote UE connection/disconnection. The SCS/AS may request a notification when a UE becomes reachable or connected to the network (Li Figure 16, paragraphs 0327 and 0328); indicating that the connectivity event can be a connectivity establishment event.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu to have the feature of wherein the connectivity event that has occurred for the wireless device is a connectivity establishment; as taught by Li. The 

Regarding claim 18, Ryu and Li disclose the first entity of claim 16. Ryu and Li further disclose wherein the connectivity establishment is a Packet Data Network, PDN, Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Also see Ryu paragraph 0432; the connection for transmission/reception of data may be a PDN connection]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 19, Ryu and Li disclose the first entity of claim 16. Ryu and Li further disclose wherein the connectivity establishment is a Protocol Data Unit, PDU, Session creation [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 20, Ryu and Li disclose the first entity of claim 16. Ryu and Li further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [Li discloses that the SCS/AS may request a notification when a UE loses connectivity, detaches, etc. (Li paragraph 0327); or disconnects with the network (Li Figure 16, paragraph 0328); indicating that the connectivity event can be a connectivity disconnection]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 21, Ryu and Li disclose the first entity of claim 20. Ryu and Li further disclose wherein the connectivity disconnection is a Packet Data Network, PDN, Connectivity deletion [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Furthermore, the SCS/AS may request a notification when UE disconnects with the network (Li paragraphs 0327 and 0328); indicating that the connectivity disconnection is a PDN connectivity deletion]. In addition, the same motivation is used as the rejection of claim 20.

Regarding claim 22, Ryu and Li disclose the first entity of claim 20. Ryu and Li further disclose wherein the connectivity disconnection is a Protocol Data Unit, PDU, Session deletion [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or deleted (see Li paragraphs 0206 and 0271); indicating that the connectivity disconnection may be a PDU session deletion]. In addition, the same motivation is used as the rejection of claim 20.

Claims 8-15 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Li, and further in view of Mathison et al. (US 2018/0234291, hereinafter Mathison). 

Regarding claim 8, Ryu and Li disclose the method of claim 7. Although Ryu discloses that the HSS stores information including PDN type and APN for SCEF connection (see Ryu paragraph 0382 and Table 3); Ryu and Li do not expressly disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and Li to have the features of wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device; as taught by Mathison. The suggestion/motivation would have been to provide capability for performing enhanced 

Regarding claim 9, Ryu, Li and Mathison disclose the method of claim 8. Ryu, Li and Mathison further disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the connectivity [Li discloses that the AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of connectivity]. In addition, the same motivation is used as the rejection of claim 8.

Regarding claim 10, Ryu, Li and Mathison disclose the method of claim 9. Ryu, Li and Mathison further disclose wherein the first entity is a Home Subscriber Service, HSS, the second entity is a Service Capability Exposure Function, SCEF, and communicating to the SCEF that the connectivity event has occurred for the wireless device comprises sending a Monitoring Event Response to the SCEF [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS (a first entity). The system also includes an MME, an SCEF (second entity) and SCS/AS (see Ryu Figure 13). Ryu Figure 22 step 2b further discloses that the HSS may transmit a monitoring indication including SCEF reference ID and monitoring event report (i.e. monitoring event response) to the SCEF (Ryu paragraph 0490, Figure 22).  Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 11, Ryu, Li and Mathison disclose the method of claim 10. Ryu, Li and Mathison further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server / Application Server, SCS/AS, and communicating to the SCS/AS that the connectivity event has occurred 

Regarding claim 12, Ryu, Li and Mathison disclose the method of claim 11. Ryu, Li and Mathison further disclose wherein a Reachability Type for the Monitoring Event Response is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 13, Ryu, Li and Mathison disclose the method of claim 11. Ryu, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 14, Ryu, Li and Mathison disclose the method of claim 11. Ryu, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This indicates that a monitoring event configuration may include PDN connectivity status as a new monitoring event type]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 15, Ryu, Li and Mathison disclose the method of claim 14. Ryu, Li and Mathison further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises establishing a T6a/T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 23, Ryu and Li disclose the first entity of claim 22. Although Ryu discloses that the HSS stores information including PDN type and APN for SCEF connection (see Ryu paragraph 0382 and Table 3); Ryu and Li do not expressly disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises being operable to communicate at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and Li to have the features of wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device; as taught by Mathison. The suggestion/motivation would have been to provide capability for performing enhanced 

Regarding claim 24, Ryu, Li and Mathison disclose the first entity of claim 23. Ryu, Li and Mathison further disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the connectivity [Li discloses that the AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of connectivity]. In addition, the same motivation is used as the rejection of claim 23.

Regarding claim 25, Ryu, Li and Mathison disclose the first entity of claim 24. Ryu, Li and Mathison further disclose wherein the first entity is a Home Subscriber Service, HSS, the second entity is a Service Capability Exposure Function, SCEF, and communicating to the SCEF that the connectivity event has occurred for the wireless device comprises sending a Monitoring Event Response to the SCEF [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS (a first entity). The system also includes an MME, an SCEF (second entity) and SCS/AS (see Ryu Figure 13). Ryu Figure 22 step 2b further discloses that the HSS may transmit a monitoring indication including SCEF reference ID and monitoring event report (i.e. monitoring event response) to the SCEF (Ryu paragraph 0490, Figure 22).  Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 24. 

Regarding claim 26, Ryu, Li and Mathison disclose the first entity of claim 25. Ryu, Li and Mathison further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server / Application Server, SCS/AS, and communicating to the SCS/AS that the connectivity event has 

Regarding claim 27, Ryu, Li and Mathison disclose the first entity of claim 26. Ryu, Li and Mathison further disclose wherein a Reachability Type for the Monitoring Event Response is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 28, Ryu, Li and Mathison disclose the first entity of claim 26. Ryu, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 29, Ryu, Li and Mathison disclose the first entity of claim 26. Ryu, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This indicates that a monitoring event configuration may include 

Regarding claim 30, Ryu, Li and Mathison disclose the first entity of claim 29. Ryu, Li and Mathison further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises being operable to establish a T6a/T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 29.


Response to Arguments

Applicant’s arguments filed on 6/8/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot in view of the new ground of rejection presented in this office action. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414